Citation Nr: 0917821	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of 
entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The veteran had active service from August 1960 to May 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that denied the benefit sought on appeal.  
The matter was before the Board in September 2008 when it was 
remanded for additional development.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in February 1999 
denied service connection for low back disability.  

2.  Evidence received since the February 1999 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
for low back disability.  

3.  Chronic low back disability was not manifested in service 
or until years thereafter, and low back disability is not 
otherwise due to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).  

2.  Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In light of the Board's reopening of the claim, any 
deficiency regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
A letter meeting the requirements of Kent and of 38 U.S.C.A. 
§ 5103(a) in general was sent in October 2008, and the matter 
was subsequently readjudicated in February 2009. 

As to any duty to assist, the Board notes that all relevant 
records identified by the Veteran or evident from the file 
have been obtained.  The claims file already contains a 
medical opinion addressing the etiology of the disability at 
issue, and another such examination or opinion is not 
necessary in this case.

Accordingly, the Board finds that VA's duties to notify and 
to assist the Veteran in this appeal have been fulfilled.

New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must also consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim for service connection for a low back 
disability was denied in a February 1999 rating decision.  
The Veteran was advised of the February 1999 rating decision, 
and of his appellate rights with respect thereto, but did not 
appeal the decision.  The rating decision is final; the 
Veteran does not contend otherwise.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2008).  As a result, service 
connection for the matter may now be considered on the merits 
only if new and material evidence has been received since the 
time of the February 1999 adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

The evidence on file at the time of the February 1999 rating 
decision included the Veteran's service treatment records 
(STRs).  The STRs include a July 1962 report that the Veteran 
was caught in a dirt slide.  A July 1963 treatment report 
notes the Veteran's complaints of recurrent lower back pain; 
physical examination found muscle spasm, and the diagnosis 
was acute myositis of the paraspinal muscle of the lumbar 
spine, organism undetermined.  On his March 1964 separation 
examination, the spine was noted to be normal, and the 
Veteran specifically denied any other significant medical 
history not mentioned during the examination, the back not 
having been mentioned.  

The evidence previously considered also included private 
treatment records from February 1985 to June 1985 documenting 
the Veteran's complaints of back pain.  Additionally, an 
August 1998 VA examination diagnosed the Veteran with 
musculoskeletal low back pain; X-rays of the lumbosacral 
spine revealed osteoarthritis, spur formation anteriorly from 
L3-L5 and narrowing of the disc space between L3-L4 and L5-
S1.  

Pertinent evidence added to the record following the February 
1999 rating decision includes, inter alia, VA treatment 
records for March 1999 to January 2000 documenting complaints 
of low back pain and degenerative joint disease (DJD) of the 
lumbosacral spine.  An August 1999 Social Security 
Administration report lists the Veteran's primary diagnosis 
as osteoarthrosis and allied disorders, and the secondary 
diagnosis as chronic ischemic heart disease.  A July 2002 VA 
treatment record reports the Veteran fell from a lawn tractor 
in April 2002 and suffered a compression fracture at L1, but 
states the Veteran has had low back pain since service.  
Finally, a December 2002 letter from B.E.D. stated the 
Veteran was a patient at his chiropractic center from 1973 to 
1976, and his neuromuscular and other dysfunctions were due 
to spinal problems, possibly due to previous injuries.  

The Board finds the above evidence to be clearly new and 
material, given that the evidence previously considered did 
not provide any opinions stating the Veteran has had back 
pain since service, and thereby suggesting a nexus between 
the current back condition and the July 1962 incident in 
service.  The Board finds that the newly received evidence is 
sufficient to reopen the claim.  


Service Connection

The Veteran essentially contends that he has a back 
disability that is related to his active service, 
particularly the July 1962 incident in service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including arthritis) service 
connection may be established on a presumptive basis if they 
become manifested to a compensable degree in a specified 
period of time postservice (one year for arthritis).  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

STRs do note complaints of back pain, specifically in July 
1962 and July 1963.  However, as noted above, at the time of 
physical examination performed in March 1964 in connection 
with the Veteran's separation from service, clinical 
evaluation of the spine was normal and on the Report of 
Medical History portion of the examination the Veteran denied 
any other significant medical or surgical history (after 
listing mumps, "throat trouble, toothaches and teeth 
extractions, and rheumatic fever).  

After service, there is no evidence that arthritis was 
manifested to a compensable degree in the first year 
following his discharge from active duty.  Notably, the first 
documented complaint of back pain is February 1985, 
approximately 21 years after service, and osteoarthritis was 
first assessed in August 1998 at the VA examination, 
approximately thirty-four years after service.  Consequently, 
service connection for a back disability on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. 
§ 1137) is not warranted.  Furthermore, the absence of 
documented complaints of back pain or a diagnosis of a back 
disability after service from 1964 to 1985 weighs against the 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
finds that the absence of any back complaints until 1985, 
coupled with the absence of any mention at that time of a 
prior history of back problems through the years since 
service, renders the Veteran's account of back problems since 
service incredible and entitled to no probative value.

While subsequently dated medical records do show treatment 
for back pain, none of those treatment records address the 
etiology of the Veteran's back pain, and more specifically 
whether any diagnosed low back disorder was related to 
service.  The Board notes the December 2002 opinion from 
B.E.D. stating the Veteran's neuromuscular and other 
dysfunctions were due to spinal problems, possibly due to 
previous injuries, as well as the July 2002 VA treatment 
stating the Veteran has had low back pain since service.  In 
evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Assessing each of the above opinions, the Board notes that 
there is no indication the July 2002 statement by the VA 
physician or the December 2002 opinion was made with the 
benefit of review of the Veteran's claims file (which 
demonstrates the absence of complaints of back pain by the 
Veteran from 1964 to 1985, or from 1964 to 1973 in the case 
of the December 2002 treating physician's opinion).  More 
troubling is the fact that there is no explanation for the 
opinion that the Veteran's neuromuscular and other 
dysfunctions were due to spinal problems, possibly due to 
previous injuries.  Additionally, the July 2002 statement 
amounts to no more than a conclusion, and as such is entitled 
to no weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding that a mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion).  Consequently, both opinions lack substantial 
probative value.  

In an April 2005 VA examination in which only an opinion was 
provided, after discussing the Veteran's medical history and 
reviewing the claims file, the doctor opined that it was 
"not at least as likely as not that the veteran's current 
advanced lumbar degenerative arthritis/spondylosis is related 
to this one brief note in his service medical records dated 
July 11, 1963."  The doctor explained that there were no 
ongoing intervening notes establishing a nexus between that 
one brief treatment and his current disability.  Ultimately, 
the VA doctor concluded that "it is more likely than not 
that his degenerative arthritis is a result of his advancing 
age."  

The Board finds the April 2005 VA examination opinion to be 
the most probative evidence in this matter.  As the doctor 
expressed familiarity with the Veteran's history, is 
competent (by virtue of training and experience) to opine 
regarding the etiology of a low back disability, and 
attributes the Veteran's degenerative arthritis and pain to 
advancing age and not to the Veteran's service and the 
incident and treatment records therein, the Board finds the 
opinion to be persuasive in this matter.  Notably, there is 
no medical opinion in the record that attributes the 
Veteran's back disability to other specific etiology.  The 
Board notes that the April 2005 VA examining physician did 
not have access to the Veteran's Social Security 
Administration (SSA) records, as they were obtained pursuant 
to the Board's September 2008 remand, the SSA records contain 
no opinion concerning the etiology of the Veteran's back 
disability, and were therefore not material to the opinion.  

Based on this record, the Board finds that the medical 
evidence is against the Veteran's claim for service 
connection for a low back disability.  In the absence of 
evidence of a present disability that is related to service, 
a grant of service connection is clearly not supportable.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the 
Veteran is clearly of the opinion that his low back 
disability is related to service, as a lay person, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or the etiology 
of a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  To the extent he is merely reporting his 
observations as to symptoms through the years, as already 
discussed, the Board has found his account lacking in 
probative value.  Accordingly, the Board concludes that 
service connection for low back disability is not 
established.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for low back disability is reopened.  

Service connection for low back disability is denied.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


